                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    ELKINS


WILLIAM H. DAVIS,

               Petitioner,
                                                CIVIL ACTION NO. 2:18-CV-67
v.                                              (BAILEY)

DEWAYNE HENDRIX,

               Respondent.

     ORDER GRANTING MOTION TO DISMISS OR FOR SUMMARY JUDGMENT

      On this day, the above-styled matter came before this Court for consideration of pro

se petitioner William H. Davis’ Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241

[Doc. 1]. On October 26, 2018, respondent filed a Motion to Dismiss or for Summary

Judgment [Doc. 24]. This matter is now ripe for adjudication. For the reasons that follow,

this Court will grant the respondent’s Motion and dismiss the petition.

                                    BACKGROUND

      On June 12, 2014, the United States District Court for the Southern District of Ohio

sentenced petitioner to a term of 63 months’ imprisonment followed by five years of

supervised release for cocaine trafficking. Petitioner is currently incarcerated at FCI

Morgantown with a projected release date of April 10, 2019.1

      On July 13, 2018, petitioner filed a Petition for Habeas Corpus Pursuant to 28 U.S.C.

§ 2241, asking this Court to extend the amount of time that he will spend in a Residential

Reentry Center (“RRC”), commonly known as a “halfway house.” Petitioner also asks this

      1
          See https://www.bop.gov/inmateloc/.

                                            1
Court to fine the Federal Bureau of Prisons (“BOP”). Specifically, petitioner alleges that the

BOP is “systematically discriminating against inmates and abusing [its] discretion” with

regard to RRC placement.

       On September 5, 2018, Magistrate Judge James P. Mazzone conducted a

preliminary review of the petition and found that summary dismissal of the same was not

warranted [Doc. 14]. Therefore, respondent was ordered to show cause why the writ

should not be granted. In response, the respondent filed his Motion to Dismiss or for

Summary Judgment [Doc. 24]. In sum, the Motion argues the following:

       [Petitioner] has received the full extent of any and all relief to which he is
       entitled because the BOP decided whether, and for how long, to transfer
       [petitioner] to a halfway house based upon an individualized and thorough
       assessment of his circumstances and needs. Further, [petitioner] cannot use
       a habeas petition to circumvent the BOP’s discretion to determine whether,
       and for how long, he will be released to a halfway house. Accordingly,
       [petitioner’s] Petition is inherently moot and this Court lacks jurisdiction to
       address his claims. Further, [petitioner’s] petition fails to present a
       cognizable legal claim.

[Doc. 25 at 1–2].

       Subsequently, Magistrate Judge Mazzone issued a Roseboro Notice informing the

petitioner of his right and obligation to file a response [Doc. 26]. To date, no response has

been filed.

                                STANDARDS OF REVIEW

I. Rule 56 Motion for Summary Judgment

       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any



                                              2
material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A genuine issue

exists “if the evidence is such that a reasonable jury could return a verdict for the non-

moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus, the

Court must conduct “the threshold inquiry of determining whether there is the need for a

trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Id. at 250.

       Additionally, the party opposing summary judgment “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). That is, once the movant has

met its burden to show absence of material fact, the party opposing summary judgment

must then come forward with affidavits or other evidence demonstrating there is indeed a

genuine issue for trial. Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 323–25;

Anderson, 477 U.S. at 248. “If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Id. at 249 (citations omitted).

II. Rule 12(b)(6) Motion to Dismiss

       In reviewing the sufficiency of a complaint under Federal Rule of Civil Procedure

12(b)(6), a district court must accept the factual allegations in the complaint as true. Zak

v. Chelsea, 780 F.3d 597, 601 (4th Cir. 2015) (citing Matrix Capital Mgmt. Fund, LP v.

Bearing Point, Inc., 576 F.3d 172, 176 (4th Cir. 2009)). While a complaint does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement


                                               3
to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). Indeed, courts “are not bound to accept as true a legal conclusion couched as a

factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

       A “complaint must be dismissed if it does not allege ‘enough facts to state a claim

to relief that is plausible on its face.’” Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir.

2008) (quoting Twombly, 550 U.S. at 544 (emphasis added)).              “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). This requires “more than a sheer possibility that a

defendant has acted unlawfully.” Id. However, when reviewing the sufficiency of a

complaint, a court may also consider “documents incorporated into the complaint by

reference, and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). A court may consider documents

attached to a motion to dismiss when they are “integral to and explicitly relied on in the

complaint and . . . the plaintiffs do not challenge [their] authenticity.” Am. Chiropractic

Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004).

                                       DISCUSSION

       On April 9, 2008, the Second Chance Act of 2007, Pub.L.No. 110-99, was enacted.

It amended 18 U.S.C. § 3624 and provides that the Director of the BOP shall “to the extent

practicable, ensure that a prisoner serving a term of imprisonment spends a portion of the

final months of that term (not to exceed 12 months) under conditions that will afford that


                                             4
prisoner a reasonable opportunity to adjust to and prepare for the reentry of that prisoner

into the community.” 18 U.S.C. § 3624(c)(1). The statute provides that those conditions

“may include a community correctional facility,” id., commonly known as an RRC or

“halfway house.” The statute further provides that the decision to confine a prisoner in a

“halfway house” shall be made on an individual basis and in light of several factors, most

of which are identified in 18 U.S.C. § 3621(b). See Miller v. Whitehead, 527 F.3d 752 (8th

Cir. 2008) (BOP may consider factors in addition to those identified in § 3621(b)). The

factors identified in 18 U.S.C. § 3621(b) are as follows:

       (1) the resources of the facility contemplated;
       (2) the nature and circumstances of the offense;
       (3) the history and characteristics of the prisoner;
       (4) any statement by the court that imposed the sentence—
          (A) concerning the purposes for which the sentence to imprisonment
          was determined to be warranted; or
          (B) recommending a type of penal or correctional facility as appropriate;
          and
       (5) any pertinent policy statement issued by the Sentencing Commission
       pursuant to section 994(a)(2) of title 28.

18 U.S.C. § 3621(b).

       Thus, federal regulations dictate that a federal inmate may be released into an RRC

for a maximum of twelve (12) months. 28 C.F.R. §§ 570.20–21. However, federal

regulations do not establish any minimum amount of time that a federal inmate must spend

in an RRC. Id. Similarly, federal regulations do not mandate that federal prisoners must

be released to an RRC at all. Id. The BOP has exclusive discretion to determine whether,

and for how long, to release an inmate to an RRC. Syrek v. Phillips, 2008 WL 4335494,

at *3 n.1 (N.D. W.Va. Sept. 17, 2008) (Stamp, J.) (citing Woodall v. Federal Bureau of

Prisons, 432 F.3d 235, 251 (3d Cir. 2005)); Pennavaria v. Gutierrez, 2008 WL 619197,


                                             5
at *3 (N.D. W.Va. Mar. 4, 2008) (Stamp, J.).

       Further, Congress has specifically excluded 18 U.S.C. §§ 3621, 3624 from judicial

review under the Administrative Procedures Act (“APA”). See 18 U.S.C. § 3625. Thus,

“any substantive decision by the BOP with regard to [a] petitioner’s eligibility for RRC

placement, or the length of time in an RRC, is not reviewable by this Court.” Newman v.

Ziegler, 2010 WL 11520048, at *3 (N.D. W.Va. Sept. 7, 2010), report and recommendation

adopted, 2010 WL 11530383 (N.D. W.Va. Dec. 20, 2010) (Keeley, J.), aff’d, 425 Fed. App’x

255 (4th Cir. 2011) (citing Lyle v. Sivley, 805 F.Supp. 755, 760 (D. Ariz. 1992)). “However,

even where judicial review under the APA is specifically excluded by statute, the court may

still review whether there is clear evidence of unconstitutional conduct or evidence that the

agency acted outside the scope of its authority.” Id. (citing Webster v. Doe, 486 U.S. 592

(1988); Turner v. Safley, 482 U.S. 78, 84 (1987); Procunier v. Martinez, 416 U.S. 396,

405 (1974); Davis v. Beeler, 966 F.Supp. 483, 489 (E.D. Ky. 1997)).

       It is well-established that an inmate has no constitutional right to be confined to a

particular institution, Meachum v. Fano, 427 U.S. 215, 223 (1976), nor any “justifiable

expectation” that he will be confined in a particular prison. Olim v. Waukinekona, 461 U.S.

238 (1983). Thus, because the petitioner has no protected liberty interest in being placed

in an RRC prior to his release, and the decision whether to make such placement is clearly

a matter of prison management within the knowledge and expertise of BOP officials, this

Court cannot intervene in that decision unless a clear constitutional violation occurred. For

the reasons discussed below, this Court has determined that no such violation has

occurred.



                                             6
       As previously noted, when evaluating an inmate for RRC placement, BOP staff must

make referral recommendations based upon the five factors enumerated in 18 U.S.C.

§ 3621(b), as amended by the Second Chance Act. In support of respondent’s Motion to

Dismiss or for Summary Judgment, respondent states as follows:

       FCI Morgantown staff evaluated the applicable factors outlined in 18 U.S.C.
       § 3621(b) and recommended that [petitioner] should be released to a halfway
       house for a period lasting between one-hundred fifty-one (151) and one-
       hundred eighty (180) days. [Exhibit 1, Barkaszi Decl.] at ¶ 15. First, BOP
       staff noted that there is a halfway house in [petitioner’s] anticipated release
       area of Columbus, Ohio. Id. Second, [petitioner’s] underlying criminal
       offense did not preclude him from being released to a halfway house. Id.
       Third, BOP staff noted that being released to a halfway house for the
       recommended time would position [petitioner] to find housing and work. Id.
       Fourth, the court that sentenced [petitioner] did not make any statement
       precluding [petitioner] from being released to a halfway house. Id. Fifth,
       there was no pertinent policy that precluded [petitioner] from being released
       to a halfway house. Id. Therefore, FCI Morgantown staff recommended that
       [petitioner] should be released to a halfway house for a period lasting
       between one-hundred fifty-one (151) and one-hundred eighty (180) days. Id.

       The residential reentry manager responsible for the specific RRC where
       [petitioner] will reside reduced the amount of time that [petitioner] will spend
       in the halfway house because the halfway house did not have enough space
       to accommodate the original recommended time. Id. at ¶ 22.

[Doc. 25 at 5].

       Thus, as supported by the Institutional Referral for RRC Placement Form included

with respondent’s Motion [Doc. 25-1 at 12], the BOP complied with the Second Chance Act

by applying the criteria of 18 U.S.C. § 3621 to the specific facts of his case. Therefore, the

BOP did all that was required, and its decision was not outside the scope of its authority.

Although reasonable minds may differ about the time it will take petitioner to fully integrate

into the community, BOP staff exercised their professional judgment in recommending a

151–180 day placement. There is no evidence that this determination was arbitrary,


                                              7
capricious, or an abuse of discretion. At bottom, although petitioner disagrees with the

outcome, there is no doubt that petitioner received an individualized assessment for RRC

placement using the factors contained in 18 U.S.C. § 3621(b). Therefore, as the petitioner

cannot show that BOP officials violated the Second Chance Act, his petition should be

dismissed.

       Furthermore, with regard to any alleged retaliation or discrimination claim, such

claims are more properly asserted in a Bivens action rather than a § 2241 petition. See

Wilkerson v. Dotson, 544 U.S. 74, 82 (2005) (discussing which prisoner claims properly

may be brought in a habeas petition as opposed to a civil rights complaint, and making

clear that habeas petitions are only appropriate where “success in [the] action would

necessarily demonstrate the invalidity of confinement or its duration”). However, even

assuming, arguendo, that they may be viable claims, petitioner has not offered sufficient

evidence to survive respondent’s Motion.

       To be viable, a legal claim must be supported by more than mere conjecture and

speculation. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). An equal protection

claim “requires, as a threshold matter, that the petitioner demonstrate that a governmental

decision-maker has treated him differently from others similarly situated and that such

unequal treatment was the result of intentional or purposeful discrimination.” Ayers v.

Ziegler, 2010 WL 4739926, at *3 (N.D. W.Va. Nov. 16, 2010) (Stamp, J.) (citing Morrison

v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001)). Similarly, a due process claim requires

the petitioner to establish that he was deprived of some recognized liberty or property

interest. See Greenholtz v. Inmates of Nebraska Penal and Corr. Complex, 442 U.S.



                                            8
1, 7 (1979). Furthermore, “[a] plaintiff alleging that government officials retaliated against

[him] in violation of [his] constitutional rights must demonstrate . . . that [he] suffered some

adversity in response to [his] exercise of protected rights.” Am. Civil Liberties Union of

Md., Inc. v. Wicomico Cty., 999 F.2d 780, 785 (4th Cir. 1993) (citing Huang v. Bd. of

Governors of Univ. of N.C., 902 F.2d 1134, 1140 (4th Cir. 1990)). Here, petitioner has

made no such showing.

       This Court agrees with the following assessment by respondent:

       [Petitioner] merely speculates that he has been retaliated or discriminated
       against. He offers no detail beyond his own conjecture to establish that he
       was treated any differently than similarly situated inmates. He offers no
       detail beyond his own speculation to establish any discriminatory purpose or
       motive. As detailed above, this speculation is insufficient to establish a viable
       legal claim.

       In reality, the BOP conducted an individualized assessment of [petitioner]
       and considered all of the required factors utilized to decide where a particular
       inmate will be incarcerated. The residential reentry manager responsible for
       the individual halfway house where [petitioner] will reside reduced the amount
       of time due to space limitations, not because of any reason that had anything
       to do with [petitioner]. Indeed, it is not uncommon for individual halfway
       houses to reduce the recommended amount of time that an inmate will spend
       there due to space and budgetary concerns. The BOP consults and confers
       with the individual halfway house facilities to accommodate inmates as fully
       as possible. This consultation process takes into account the BOP’s
       individualized assessment of the inmate as well as the resources of the BOP,
       the individual RRC, and the behavior and characteristics of the inmate.

[Doc. 25 at 14–15]. Accordingly, petitioner has not pled, nor can he establish, any viable

discrimination or retaliation claim. As such, these claims cannot survive respondent’s

Motion.

       Finally, to the extent petitioner asks this Court to fine BOP officials, such a claim is

not cognizable, as generally monetary relief is not available in a habeas action. See



                                               9
Preiser v. Rodriguez, 411 U.S. 475, 499–500 (1973). Where a prisoner seeks monetary

relief, he is “attacking something other than the fact or length of his confinement, and he

is seeking something other than immediate or more speedy release—the traditional

purpose of habeas corpus.” Id. at 494. Therefore, a habeas action is “not an appropriate

or available federal remedy” to request monetary damages. Id.

                                       CONCLUSION

       Upon careful review of the above, it is the opinion of this Court that the respondent’s

Motion to Dismiss or for Summary Judgment [Doc. 24] should be, and is, hereby

GRANTED. Accordingly, this Court ORDERS that the § 2241 petition [Doc. 1] be

DISMISSED WITH PREJUDICE. This Court further DIRECTS the Clerk to enter judgment

in favor of the respondent and to STRIKE this case from the active docket of this Court.

       As a final matter, upon an independent review of the record, this Court hereby

DENIES a certificate of appealability, finding that petitioner has failed to make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se petitioner.

       DATED: January 30, 2019.




                                               10
